Citation Nr: 0906414	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran served on active duty May 1964 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in August 2008.  A transcript of the 
hearing has been associated with the claim file.


FINDINGS OF FACT

1.  The appellant was exposed to noise during active service.

2.  The competent evidence of record shows that it is at 
least as likely as not that the appellant's current bilateral 
hearing loss disability is due to noise exposure during 
active service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, service connection is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is noted that the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  However, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The appellant contends that he now has hearing loss due to 
acoustic trauma incurred while serving in Vietnam.  
Specifically, at the Travel Board hearing of August 2008 the 
appellant testified that he was exposed to noise while he was 
in the fire direction control in the artillery.  He explained 
this meant he was in a secured position behind the guns.  He 
further testified that he held this position while guns were 
firing and without wearing any hearing protection.  

At the outset, the Board notes that the appellant's DD 214 
shows that he is entitled to wear the Vietnam Service Medal, 
the National Defense Service Medal and the Rifle Marksmanship 
Badge.  His military occupational specialty was field radio 
operator and record confirms that he was attached to the 1st 
Field Artillery Group 1st Marine Division (Rein) for a 
portion of his active service.  

Given the above information, the Veteran's contentions of 
noise exposure are found to be consistent with the 
circumstances of his service.  Accordingly, in-service noise 
exposure is conceded here.  See 38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise 
during active service, it must now be determined whether the 
competent evidence demonstrates current hearing impairment 
for VA compensation purposes that is causally related to such 
service.  In order make such determination, the Veteran's 
medical history must be considered.

In this regard, the appellant's service treatment records 
show that he had a normal whispered voice and/or spoken voice 
test upon separation in May 1967.

Private audiological tests dated between May 1990 and October 
2005 conducted in conjunction with the appellant's post-
service employment show that bilateral hearing loss 
disability consistent with 38 C.F.R. § 3.385 existed in May 
1990.  At the time puretone thresholds, in decibels were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
55
LEFT
10
5
10
55
65

Records also show that the appellant consistently reported 
military service and noise exposure due to firearms and guns.

The VA examination report of November 2006 notes that the 
appellant denied exposure to loud noise prior to service.  He 
reported noise exposure in service from exposure to artillery 
noise and communications equipment without hearing 
protection.  He also reported occupational noise exposure 
after service from machine shop noise with hearing 
protection, recreational noise exposure from target practice 
with hearing protection and hunting without hearing 
protection.   The pure tone thresholds were consistent with 
impaired hearing under 38 C.F.R. § 3.385, for both ears.  The 
examiner could not provide an etiological opinion without 
resorting to speculation.  

Additional VA examination in April 2007 again revealed 
impaired hearing in both ears.  At that time, after a review 
of the claim file, the VA examiner opined that "[w]ithout an 
exit audiogram, it is not possible to determine if the 
veteran's hearing loss is related to his military noise 
exposure versus his occupational and/or recreational noise 
exposure."

Essentially, then, the evidence is devoid of either a 
positive or negative nexus opinion.  It can be found 
therefore, that the evidence remains in relative equipoise as 
to the question of whether the current hearing loss is due to 
active service.  Given the Veteran's credible accounts of in-
service noise exposure, the Board will resolve all reasonable 
doubt in the Veteran's favor and conclude that the current 
hearing loss is at least as likely due to service as to any 
alternate cause.  In so concluding, 
the Board finds it significant that no competent evidence 
found the appellant's hearing loss to be inconsistent with 
the reported in-service noise exposure.  

In sum, the Board finds that the overall evidence of record 
is at least in equipoise.  Resolving the benefit of the doubt 
in the veteran's favor, service connection is established for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.385.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


